FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                        May 9, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                TENTH CIRCUIT



 MARTIN VASQUEZ ARROYO,

               Petitioner-Appellant,                     No. 08-3081
          v.                                             (D. of Kan.)
 KOREY A. KAUL,                                  (D.C. No. 08-CV-3057-SAC)

               Respondent-Appellee.


                           ORDER AND JUDGMENT *


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges. **


      Martin Vasquez Arroyo appeals the district court’s order dismissing his pro

se civil rights action against his public defender. The public defender was

assigned to defend Arroyo’s pending state appellate case. Arroyo seeks damages

and the removal of his public defender from that case. Because a state-appointed




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
public defender is not a state officer for the purposes of 42 U.S.C. § 1983, we

AFFIRM the lower court’s order.

                                   I. Background

      Arroyo was sentenced in 2005 for various state charges and proceeded on

direct appeal. For his appeal, the state appointed Korey Kaul as his public

defender. Arroyo attempts to sue Kaul under § 1983 for ineffective assistance of

counsel, seeking twenty million dollars from Kaul, fifteen million dollars in

punitive damages, five million dollars in personal damages, and the dismissal of

Kaul as his appointed counsel. The district court dismissed the complaint sua

sponte for failure to state a claim.

      Arroyo now appeals the district court’s order.

                                       II. Discussion

      We review de novo the lower court’s decision to dismiss Arroyo’s

complaint. See Trujillo v. Williams, 465 F.3d 1210, 1215 (10th Cir. 2006).

Under the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B)(ii), a district

court may dismiss a prisoner’s civil action sua sponte “for failure to state a claim

if the allegations, taken as true, show the plaintiff is not entitled to relief.” Jones

v. Bock, 127 S. Ct. 910, 920 (2007). Pro se plaintiff’s pleadings are construed

liberally. Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th Cir. 2002).




                                            -2-
       After having thoroughly reviewed the record, we adopt the reasoning set

forth in the district court’s order. As the district court explained, it is well settled

in this circuit that public defenders cannot be sued under § 1983 because they are

not state officers. See, e.g., Harris v. Champain, 51 F.3d 901, 909 (10th Cir.

1995). Likewise, we agree with the district court that Arroyo cannot seek to have

his state-appointed counsel removed in the state court matter by filing a § 1983

claim in federal court. 1

                                   III. Conclusion

       Accordingly, the district court’s order is incorporated by reference and

AFFIRMED. While the district court granted Arroyo in forma pauperis, we

remind him that he is required to continue making partial payments until all fees

have been paid. We also DENY Arroyo’s motion to file a declaration and

memorandum.

                                         Entered for the Court,


                                         Timothy M. Tymkovich
                                         Circuit Judge




       1
         Even if Arroyo’s complaint were construed liberally as a complaint
asserting a malpractice action under state law, the claim would be dismissed. A
state legal malpractice action would not fall under the federal court’s federal-
question jurisdiction, see 28 U.S.C. § 1331, and because both parties are from the
same state, it would not fall under the federal court’s diversity jurisdiction, see 28
U.S.C. § 1332.

                                           -3-